I should like first of all. Sir, to convey to you my most sincere congratulations on your election to the presidency of the General Assembly. You represent a continent that plays a primary and increasingly authoritative role on the world scene and a country with an ancient civilization and traditions to which Italy is bound by ties of warm friendship and co-operation. I also wish to extend my warmest thanks and congratulations to your predecessor. Ambassador Jaime de Pinies.
Once again from this rostrum I should like to pay a tribute to the Secretary-General Mr. Perez de Cuellar, with whom we enjoy relations of profound trust and esteem, and reiterate the Italian Government's appreciation of his persevering efforts to promote the principles of the United Nations Charter and strengthen the role and machinery of the Organization.
The Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom, in his capacity as current President of the European Community, illustrated this morning the views of its 12 member States on the major issues today facing the international community. Those views, which we share, are the expression of policies which are aimed at promoting greater stability and co-operation in international relations.
The dramatic and sometimes tragic events we have witnessed in the past few months have made us acutely aware, perhaps as never before, that the world in which we live is one of interdependence. We have seen how the effects of conflict^ tensions can jeopardize global security and gained a better understanding of the interrelationship of the economies of different and even distant areas. We have also had direct proof that man's achievements in science and technology, both positive and negative, know no frontiers.
It was for this reason that we decided to make co-operation and dialog the central theme of the celebration of the International Year of Peace which took place in Rome last July. That celebration was, in fact, marked by a meeting devoted to "dialog as the universal foundation of peace". I should like to take this opportunity to thank the Secretary-General for agreeing to participate in the meeting and address it.
dialog is needed more than ever before in the field of science. If any lesson has been learned from the tragic events of Chernobyl it is that science, in releasing new and unforeseeable powerful energies and resources, has certainly opened up possibilities for progress, but has also liberated forces which could destroy us. We therefore need intensive collaboration among scientists, which will prove possible only if we are able to translate fully into reality the idea of an international scientific community without frontiers.
We should, however, harbor no illusion that this scientific community will materialize spontaneously. As Government leaders, we must, rather, work to encourage its realization. We must therefore think of new instruments better suited to present needs. At the scientific meetings which took place in Ericem Sicily, and which Italy not only hosted but fully supported, participants put forward ideas, proposals and concrete programs, such as the program for open laboratories, which are, in our view, a step in the right direction and which are starting to attract the attention of Governments.
The establishment in Geneva of the World Laboratory is a concrete example of the extent to which the scientific community can make a concrete contribution to the East-west and the North-South dialog and to the building of peace. Renowned scientists, academicians and Nobel Prize winners, including numerous representatives of the third world as well as prestigious institutions, have signed the constituent act of the Laboratory. Their goal is to promote science without secrets or frontiers, in the just belief that the free circulation of scientific information is a powerful instrument capable of creating a climate of safely and mutual trust in East and West and in North and South.
In the most important negotiations on arms limitations, in which the main participants are the United States and the Soviet Union, the parties have put forward at the negotiating table various proposals which, in our view, indicate their common determination to achieve reductions in the most destructive weapons. A new summit meeting between the two major Powers, while responding to the expectations of so many countries, could give an irreversible impetus to this trend.
A balance of forces at levels lower than those existing today must be achieved, but essential requirements must be respected: such a balance must be established at the global level, taking into account the interrelationship which exists between the various components of military equilibrium. The Italian Government, for its part, attaches great importance to the prospects which seem to be opening up for negotiations aimed at achieving balanced reductions of conventional forces in Europe.
A decisive role in the pursuit of disarmament agreements is also being played by the Geneva Conference on Disarmament. We hope that the work of the Conference will result, inter alia, in the speedy conclusion of a convention for a total and verifiable ban on chemical weapons.
In the same spirit we welcome the constructive compromise agreement that was reached at the Conference on Confidence and Security Building Measures and Disarmament in Europe, held in Stockholm. We hope that this agreement will be the basis for a new and more constructive approach to a problem which is of primary concern to European countries. This agreement augurs well for the future, in our view, because it signals a more general willingness to seek compromise.
We hope in particular that the third follow-up meeting to the Conference on Security and Co-operation in Europe, in Vienna, will result in a qualitative change in East-West relations affecting not on]y dealings between States but the situation of their citizens.
Another area in which dialog and international co-operation are necessary, is that of terrorism, which is the very antithesis of dialog, reason and persuasion. Terrorism is a grave threat to peace. Mo political situation, however unjust, can justify any departure for even a moment from the principles of law. Nor can there be any justification for the conduct of those who deliberately disregard their obligation to seek political solutions to their problems, thereby jeopardizing the well-established supremacy of law over force. If we stray from the path of law we have anarchy and the triumph of irrationality.
I believe, nevertheless, that there is a growing consensus on the need for a joint, organized response to that phenomenon of such alarming dimensions, beginning with the determination and identification of responsibilities. Solidarity in the fight against terrorism can already be seen at the regional level within the framework of the European Community and that of the summit meeting of the seven industrialized countries in Tokyo, as well as in the broader framework of the United Nations.
In this context may I recall the initiative taken by Italy - in association with other friendly countries - in proposing a convention on the safety of shipping and our support for the Canadian initiative on airport security. Moreover, Italy is convinced of the need for stricter compliance with the norms of general international law, including the Vienna conventions on diplomatic and consular relations. For this reason we recently adopted measures for the control of diplomatic pouches. We hope that other countries will follow our example, thus contributing to international co-operation in suppressing the traffic in arms.
It is essential also, in my view, to work to remove those causes of tension that offer terrorism alibis which are in some cases far too easy. I am thinking in particular of those areas where crises are most acute, such as the Middle East. Throughout the area there are manifestations of a profound desire for peace, justice and attempts at dialog which are even breaking through the traditional psychological barriers between the Arab world and Israel, and between Israel and the Soviet Union. However, we note with regret that certain preconditions are still being maintained and that there is no prospect of their being reconsidered in the future. This prevents achievement of the two necessary bases for a just and lasting solution of the Middle East conflict: the right of all States in the region, including Israel, to a peaceful and secure existence and the Palestinian people's right to self-determination.
A dialog must finally be started on that basis and in pursuance of those objectives, with the indispensable participation of all the parties concerned and the constructive support of those countries which are in a position to play a significant role in the region. Italy, together with its European partners, remains determined to contribute to that dialog, to the best of its ability and with the utmost dedication. We must also work to bring to an end the state of blind and chaotic violence prevailing in Lebanon and to promote a frank and sincere dialog between all the communities of that country. Italy is contributing to the stability and security of at least part of that country through its participation in the United Nations Interim Force in Lebanon (UNIFIL). We believe that United Nations forces still have an important role to play in that area. That role is, first of all, the one decided by the Security Council in its resolution 425 (1978), which must be respected and implemented in its entirety. At the same time it would be unjust to ignore the positive effects of the presence of the peace-keeping Force in southern Lebanon, even under present conditions. For this reason we must carefully consider whether withdrawal of the Force would not entail the risk of further jeopardizing chances for a positive evolution of the situation.
We would like to see the method of dialog applied to other situations in areas adjacent to the Mediterranean region where distressing and dangerous crises persist and in some cases are escalating. I am thinking in particular of the conflict between Iraq and Iran which continues to cause tragic losses of life and large-scale material damage.
Our Organization has repeatedly issued resolute and specific calls for peace, and no effort has been spared to initiate peace negotiations. We all remember the efforts deployed to this end by the late Olof Palme. We believe that the Security Council should make another solemn appeal for a cease-fire and a return to peace. Should such an appeal go unheeded, it would be necessary to use all the means available under the Charter of the United Nations for the restoration of order in a situation in which it was clearly violated.
At the special session on Africa held last May, Africa's problems were confronted in a spirit of constructive realism. The African Governments recognize that they themselves bear the primary responsibility for the continent's economic take-off and have undertaken to pursue policies designed to start an autonomous development process with the co-operation of the international community.
Italy intends to make a contribution to follow-up action to the special session. In regard to the central problem of external indebtedness and its consequences, I intend to inform the ministers for foreign affairs of sub-Saharan Africa of our intention when the Italian delegation meets with them later this week. Our purpose is to try to move to the stage of concrete operative solutions, which may also serve as an experiment and an example.
While the method of dialog is making headway, for example, in the direct talks between Ethiopia and Somalia, unfortunately we find that within South Africa repression and violence are being stepped up and the prospects of peacefully eliminating a system based on racist principles are receding. The international community must continue to exert every effort to promote favorable conditions for the initiation of a dialog between the Government and the political and social forces in the country aimed at building a society based on justice, equality and the full realization of the legitimate civil and political rights of all South Africans.
The South African Government cannot continue to ignore the unanimous reprobation of the international community. The Twelve recently decided to send a clear signal to the South African Government by moving from the stage of restrictive measures to that of sanctions in the full sense of the term. At the same time they will continue to assist the black population of South Africa and neighboring countries.

The process of restoring and strengthening free and democratic institutions in Latin America certainly offers grounds for hope, in spite of the fact that freedom continues to be denied in a country like Chile where democratic traditions are among the oldest in the region. Political gains are, however, in danger of being nullified by a widespread economic crisis, with all its disruptive effects. We must therefore exercise constant vigilance and concretely commit ourselves to preventing social forces hostile to democracy, and the economic situation, from jeopardizing results that have been achieved at great cost.
In Asia, a crisis like the one prevailing in Afghanistan has repercussions which are felt well beyond the regional context. We hope that the proximity talks held under the auspices of the Secretary-General will lead to positive developments. Italy continues to believe that a negotiated solution of that crisis must lead to a genuine and speedy withdrawal of foreign troops from Afghanistan and the restoration of the independence and self-determination of that country.
A similar solution should be sought for the question of Kampuchea. We are therefore deeply concerned at the absence of even the first signs of a dialog capable of leading to a just and peaceful settlement of that problem.
The system of dialog and multilateral co-operation, in which we believe, must go hand in hand with a healthy development of international economic collaboration.
Many problems remain to be resolved in this field. Among them, besides the problem of indebtedness - which I have already mentioned - is the need to ensure that international trade enjoys a sustained and balanced growth, which will require the elimination of protectionist practices, the removal of non-tariff barriers, and also a redefinition of national policies to support agriculture. The tasks confronting the United Nations affect not only relations between States but, in the current circumstances, also the well-being and progress of peoples owing to problems such as terrorism and drugs that tend to erode the very fabric of our societies. The problem of drugs, for instance, is an international phenomenon with complex structures and manifestations. It therefore requires an international response. For this reason Italy puts high hopes in the action of the United Nations, particularly the United Nations Fund for Drug Abuse Control (UNFDAC), in this field and is making a substantial contribution to it in terms of efforts and
financial resources.
If the United Nations system is to meet appropriately such a vast range of
responsibilities and commitments, it must constantly improve the efficiency of its
machinery. We therefore support the action taken by the Secretary-General and the
General Assembly to ensure sound, effective administration of this Organization.
in that spirit we welcome the proposals contained in the report of the Group of
High-Level intergovernmental Experts. However, our goal must be clearly
understood: we want to strengthen the United Nations system, certainly not promote
a reduction in its role.
Italy is a member of the two great, free political systems of the West, the
Atlantic Alliance and the European Community. In our view this strengthens our
capacity to participate fully in the life and activities of the broader
multilateral system represented by the United Nations. The process of European
integration, which Italy pursues with particular conviction, has the purpose of
increasing the capability of European countries to contribute to stability in
international relations and to removing tensions and conflicts, promoting economic
and social development and co-operation and, lastly, reaffirming those values of
freedom, democracy and respect for human rights that are an integral part of
European civilization.
It is in this spirit that Italy is participating in the building of a Europe which we believe is bound in the not too distant figure to become the main partner of all States Members of this Organization that share the same objectives of peace
and progress.

